                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 · SOUTHRN DIVISION
                             Criminal No. 7:01-CR-77-lBO
                               Civil No. 7:19-CV-24-BO


Yuri Antonio Scott,                            )
                                               )
                      Petitioner,              )
                                               )
         v.                                    )                      ORDER
                                              ')
United States of America,                      )
                                               )
                      Respondent.              )



          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing§ 2255 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERE~. This      /,J day of February, 2019.

                                           CHIEF, US UNITED STATES DISTRICT JUDGE
